ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-233, concluding that by way of reciprocal discipline, THOMAS W. GRIFFIN of MORRIS PLAINS, who was admitted to the bar of this State in 1990, should be suspended from the practice of law for a period of one year retroactive to August 11,1999, the date of respondent’s suspension from practice in the State of New York, for violations of New York disciplinary rules corresponding to RPC 1.1(b) (pattern of neglect), RPC 1.4(a) (failure to communicate with client) and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that THOMAS W. GRIFFIN is suspended from the practice of law for a period of one year and until the further Order of the Court, retroactive to August 11, 1999; and it is further
*189ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.